
	

113 HR 1082 IH: President’s Salary Suspended Unless Budget Measure Is On Time Act
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1082
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Bucshon (for
			 himself, Mr. Mulvaney,
			 Mr. Westmoreland,
			 Mr. Meadows, and
			 Mr. Benishek) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To provide that compensation of the President shall be
		  held in escrow upon failure to submit his budget in a timely
		  manner.
	
	
		1.Short titleThis Act may be cited as the
			 President’s Salary Suspended Unless
			 Budget Measure Is On Time Act or the President’s Salary SUBMIT Act.
		2.Holding
			 compensation of the President in escrow upon failure to submit his budget in a
			 timely manner
			(a)Holding
			 compensation in escrow
				(1)In
			 generalExcept as provided in subsection (b), if by the first
			 Monday in February of a year, the President has not submitted his budget for
			 the succeeding fiscal year pursuant to section 300 of the Congressional Budget
			 Act of 1974, the payroll administrator shall deposit in an escrow account all
			 payments otherwise required to be made during the period described in paragraph
			 (2) for the compensation of the President, and shall release such payments to
			 the President only upon the expiration of such period.
				(2)Period
			 describedWith respect to a budget due by the first Monday in
			 February of a year, the period described in this paragraph is the period which
			 begins on the day after such first Monday, and ends on the earlier of—
					(A)the day on which
			 the President submits the budget which was so due; or
					(B)the last day of
			 the term of office of the President in which such first Monday occurs.
					(3)Withholding and
			 remittance of amounts from payments held in escrowThe payroll
			 administrator shall provide for the same withholding and remittance with
			 respect to a payment deposited in an escrow account under paragraph (1) that
			 would apply to the payment if the payment were not subject to paragraph
			 (1).
				(4)Role of
			 Secretary of the TreasuryThe Secretary of the Treasury shall
			 provide the payroll administrator with such assistance as may be necessary to
			 enable the payroll administrator to carry out this section.
				(b)ExceptionsSubsection
			 (a)(1) shall not apply in the case of a budget which, pursuant to section 300
			 of the Congressional Budget Act of 1974, is required to be submitted by the
			 President within 30 days after—
				(1)the commencement
			 date of the term for which the President is elected; or
				(2)the date as of
			 which a successor fills a vacancy in the office of the President which resulted
			 from—
					(A)the removal of the
			 President from office; or
					(B)his death,
			 resignation, or inability to discharge the powers and duties of the office of
			 President.
					(c)DefinitionsIn
			 this section—
				(1)the term
			 compensation, as used with respect to the President, means the
			 compensation received by the President under section 102 of title 3, United
			 States Code; and
				(2)the term
			 payroll administrator means the administrator responsible for the
			 disbursement of the compensation of the President.
				
